DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on March 15th, 2022, amended claims 1, 4-7, and 10-11 are entered. 
Response to Arguments
Applicant's arguments, March 15th, 2022, with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
The applicant has amended Claim 1 to include a limitation that “the user data including physiological indicator data on a plurality of users and position data on the plurality of users, the physiological indicator data being generated by a plurality of external devices associated with the plurality of users and including measurement data relating to a physiological indicator of each of the plurality of users, the position data being generated by the plurality of external devices and including measurement data relating to a position of each of the plurality of users” as newly recited steps that are patent eligible as they cannot practically be performed in the mind. Examiner respectfully disagrees. The newly added limitations merely recite steps regarding insignificant extra-solution activity, in the form of data gathering.
At Pg. 8-9 of the Reply, Applicant refers to the Specification in order to discuss features of the application that cannot be performed in the human mind. These arguments are moot because the claims are significantly broader than the Specification; therefore, the Applicant’s arguments regarding the Specification will not be considered.
At Pg. 9 of the Reply, Applicant argues that “the subject features recited in claim 1 regarding the processor could not practically be performed in the human mind”. These arguments are moot because the step of physiological indicator data being generated by a plurality of external devices associated with the plurality of users is being regarded as insignificant extra-solution activity, in the form of mere data gathering.
At Pg. 10-11 of the Reply, Applicant argues that the claims are clearly integrated into practical application because “the use of the claimed features provides specific technological improvements regarding health safety”. Examiner respectfully disagrees. Mere extra-solution activity, such as data gathering, cannot be considered integration into practical application. Moreover, there is no support in the claims for improving health safety. Once again, the Applicant relies on support from the Specification in this argument. Therefore, these arguments are moot because the claims are significantly broader than the Specification. Examiner notes that the Applicant could possibly overcome the 101 rejection by incorporating a limitation that affects a change in health safety directly into the claims.
Furthermore, the limitation “plurality of users” can be interpreted as few as two users. Therefore, if there were only two users, the steps of “identifying” and “determining” the two sets of physiological data and position data could be simple enough to be completed in the mind. Examiner notes that the underlined portions that the Applicant is arguing is simply organizing human activity data, and while not specifically addressed in the rejection, the Examiner notes that such details are abstract and not patent eligible.
The claims recite mental processes performed on a computer control system.  The “Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).” MPEP 2106.04(a)(2) III.  Thus, the use of one or more “unit” in the method claims and a processor and medium in the apparatus claim does not prevent identification of the abstract idea as a mental process.  There is no time limit recited for performing the steps.  The claimed steps can be performed via pen and paper or in a person’s mind with no time limit.  The computer is merely utilized as a tool to perform the mental steps.
“The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, units, and memory perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At Pg. 13-14 of the Reply, Applicant argues that “Yamashita fails to disclose or suggest identifying a time when fluctuations in the physiological indicator satisfying a predetermined condition have occurred…Yamashita fails to disclose or suggest that the notification of whether or not the measurement subject is a type of person whose bodily state becomes abnormal is dependent on time. As such, Yamashita also fails to disclose or suggest the claimed feature of the processor being configured to determine a time range for performing an attention alert relating to an occurrence of fluctuations in the physiological indicator, based on the identified time”. Examiner respectfully disagrees. Yamashita discloses identifying a time (position information includes the adjacent corresponding times; See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges) when fluctuations in the physiological indicator (differences between blood pressure values) satisfying a predetermined condition (predetermined condition can be indicated by a threshold; When the numerical value indices are calculated for each piece of location information, the output unit 13 of the control unit 1 determines whether or not there is a first numerical value index that is different from the smallest numerical value index by at least a first threshold value, among the numerical value indices generated for each piece of location information (step S3); [0049]) have occurred, based on the physiological indicator data (if the bodily information is the blood pressure value, the differences between blood pressure values that correspond to the multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated. Then, it is sufficient that the average value of the differences (variation amount of the blood pressure value) is used as the numerical value index; [0064]). Examiner notes that the information includes both position data and corresponding time data. Therefore, it is unclear as to why Applicant believes that Yamashita discloses that the output unit outputs information for performing notification depending on a location, but fails to disclose or suggest that the notification of whether or not the measurement subject is a type of person whose bodily state becomes abnormal is dependent on time. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of users” in line 5, and then recites “a user” in line 14. The Examiner is uncertain whether the "a user" recited in line 14 is referring to a single user of the previously claimed "a plurality of users" in line 5, or if this recitation is an entirely new "user". Clarification is requested.
Claim 6 recites “a plurality of users” in line 8, and then recites “a user” in line 17. The Examiner is uncertain whether the "a user" recited in line 17 is referring to a single user of the previously claimed "a plurality of users" in line 8, or if this recitation is an entirely new "user". Clarification is requested.
Claim 7 recites “a plurality of users” in line 3-4, and then recites “a user” in line 11. The Examiner is uncertain whether the "a user" recited in line 11 is referring to a single user of the previously claimed "a plurality of users" in line 3-4, or if this recitation is an entirely new "user". Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
acquire user data, the user data including physiological indicator data on a plurality of users…
identify a time when fluctuations in the physiological indicator satisfying a predetermined condition have occurred, based on the physiological indicator data…
identify a position where a user in which fluctuations in the physiological indicator satisfying the predetermined condition have occurred has been present at the identified time, based on the position data…
 determine a time range for performing an attention alert relating to an occurrence of fluctuations in the physiological indicator, based on the identified time…
determine a local region including the identified position as an observed region for outputting, in a user terminal, a notification for the attention alert when it is detected that the user terminal is located in the local region at a time within the time range.
Independent Claim 6 recites:
acquire user data, the user data including physiological indicator data on a plurality of users…
identify a time when fluctuations in the physiological indicator satisfying a predetermined condition have occurred, based on the physiological indicator data…
identify a position where a user in which fluctuations in the physiological indicator satisfying the predetermined condition have occurred has been present at the identified time, based on the position data…
determine a time range for performing an attention alert relating to an occurrence of fluctuations in the physiological indicator, based on the identified time…
determine a local region including the identified position as an observed region for performing the attention alert…
transmit observed region information…
receive the observed region information from the information processing device…
detect a position of the user terminal…
determine whether or not the detected position is located in the observed region represented by the received observed region information…
output, in the user terminal, a notification for the attention alert in response to a determination that the detected position is located in the observed region at a time…  
Independent Claim 7 recites:
acquiring user data, the user data including physiological indicator data on a plurality of users…
 identifying a time when fluctuations in the physiological indicator satisfying a predetermined condition have occurred, based on the physiological indicator data; 
identifying a position where a user in which fluctuations in the physiological indicator satisfying the predetermined condition have occurred has been present at the identified time, based on the position data; 
determining a time range for performing an attention alert relating to an occurrence of fluctuations in the physiological indicator, based on the identified time; and 
determining a local region including the identified position as an observed region for outputting, in a user terminal, a notification for the attention alert when it is detected that the user terminal is located in the local region at a time within the time range.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of identifying and determining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “identifying” and “determining” in independent Claim 1 are based on mathematical relationships to identify predetermined conditions, such as calculating blood pressure values. Referring to paragraphs [0083-0086] of the specification, the values can be computed from a blood pressure measurement program. Referring to paragraphs [0110] of the specification, a time identification unit and position identification unit are utilized to identify a time and position of the user when the fluctuations in the physiological indicator satisfy a predetermined condition. 
The claimed steps of identifying and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for providing alerts based on processed information that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-18 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for acquiring, identifying, and determining merely invoke a computer as a tool.
The data-gathering step (acquiring/receiving) and the data-output step (outputting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for acquiring, identifying, and determining.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to for providing alerts based on processed information.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for acquiring, identifying, and determining. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, memory, terminal, and medium.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0044], [0050], [0058], [0068], and [0078]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. acquiring, identifying, and determining) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (U.S. Publication No. 2018/0182492; cited by Applicant) in view of Nec Corp. (WO2009/075294; cited by Applicant; the machine translation, provided herewith, is referred to below) and Lanzel et al (U.S. Publication No. 2017/0049406).
Regarding Claim 1, Yamashita discloses an information processing device (bodily information measurement apparatus 100), comprising: 
a processor (control unit 1; index generation unit 12); and 
a memory (storage unit 6), wherein the processor is configured to acquire user data, the user data including physiological indicator data (physiological indicator data is blood pressure data) including measurement data relating to a physiological indicator (The bodily information measurement unit 2 measures bodily information such as blood pressure information (systolic blood pressure value, diastolic blood pressure value, pulse pressure, and the like) and a pulse rate of a measurement subject using a known configuration; [0022]) of the user, the position data (position information includes location information, such as latitude and longitude) including measurement data relating to a position of the user (The position information acquisition unit 3 acquires position information (e.g., latitude and longitude) of the bodily information measurement apparatus 100 at the point in time when the bodily information was measured by the bodily information measurement unit 2, and transfers the acquired position information to the control unit 1 in association with the time; [0025]); 
the processor is configured to identify a time (position information includes the adjacent corresponding times; See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges) when fluctuations in the physiological indicator (differences between blood pressure values) satisfying a predetermined condition (predetermined condition can be indicated by a threshold; When the numerical value indices are calculated for each piece of location information, the output unit 13 of the control unit 1 determines whether or not there is a first numerical value index that is different from the smallest numerical value index by at least a first threshold value, among the numerical value indices generated for each piece of location information (step S3); [0049]) have occurred, based on the physiological indicator data (if the bodily information is the blood pressure value, the differences between blood pressure values that correspond to the multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated. Then, it is sufficient that the average value of the differences (variation amount of the blood pressure value) is used as the numerical value index; [0064]); 
the processor is configured to identify a position (position information includes location information, such as latitude and longitude) where a user in which fluctuations in the physiological indicator (differences between blood pressure values) satisfying the predetermined condition (such as hypertension) have occurred has been present at the identified time (time is included into the position information, which has both location information and time information), based on the position data (For example, if the numerical value indices calculated in step S2 are those shown in FIG. 4, the minimum value of the numerical value indices is 120 mmHg. If the first threshold value is 40 mmHg, 160 mmHg is the first numerical value index. For this reason, when the result of the determination in step S3 is YES, in accordance with the location information of the workplace, which corresponds to 160 mmHg, the output unit 13 generates information (information indicating the type of hypertension) indicating that "the measurement subject tends to have hypertension at the workplace”, and causes the display unit 4 to display this information. According to this information, a doctor can find out the type of hypertension of the measurement subject and can utilize the type in diagnosis; [0051]); 
the processor is to determine a time range (See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges; multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated; [0064]) for performing an attention alert (attention alert can be a notification) relating to an occurrence of fluctuations in the physiological indicator, based on the identified time (With the disclosed diagnosis assistance apparatus, based on the numerical value indices generated for the plurality of pieces of location information, the output unit outputs information for performing notification of whether or not the measurement subject is a type of person whose bodily state becomes abnormal depending on a location based on a specific piece of location information; [0073]).
Yamashita fails to disclose wherein the processor is configured to determine a local region including the identified position as an observed region for outputting, in a user terminal, a notification for the attention alert when it is detected that the user terminal is located in the local region at a time within the time range.  
Nec Corp. discloses wherein the processor is configured to determine a local region including the identified position as an observed region (location information is included in the stored risk factor pattern information) for outputting, in a user terminal, a notification for the attention alert (once the situation information is evaluated and it is determined that the acquired status information (current location) matches the stored risk factor pattern information (local/observed region), the notification means provides an alert) when it is detected that the user terminal is located (location information is included in the acquired status information) in the local region at a time within the time range (Next, the portable terminal 100B sets the received risk factor pattern information in the situation information monitoring unit 110 (step A24). Subsequently, the status information monitoring unit 110 acquires status information from the status information collection unit 101 (step A2), and stores the acquired status information in the status information storage unit 103 (step A3). Next, the mobile terminal 100B compares the acquired status information type with the status information type described in the risk factor pattern file, and determines whether or not both match (step A4). Hereinafter, similarly to the portable terminal 100A, when the portable terminal 100B determines that they match at step A4, the change of the situation information is evaluated, and the notification means is determined from the attribute information (step A5)…If the portable terminal 100B determines that they match in step A4, after determining the notification means (step A5), the terminal ID that uniquely identifies the terminal itself, the risk factor ID that uniquely identifies the risk factor, situation information, and position information The information of the determined notification destination and notification means is transmitted to the risk prediction server 200B (step A6); [0052-0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the attribute teachings of Nec Corp. into those of Yamashita in order to measure a more quantitative and highly accurate risk factor (Nec Corp. [0015]).
Yamashita and Nec Corp. fail to disclose wherein the user data includes physiological indicator data on a plurality of users and position data on the plurality of users, the physiological indicator data being generated by a plurality of external devices associated with the plurality of users and including measurement data relating to a physiological indicator of each of the plurality of users, the position data being generated by the plurality of external devices and including measurement data relating to a position of each of the plurality of users.
In a similar technical field, Lanzel discloses an apparatus for simultaneously measuring location data and physiological data for a plurality of users (Abstract), wherein the user data includes physiological indicator data (physiological data) on a plurality of users and position data (location data) on the plurality of users (user 105; [0031]), the physiological indicator data being generated by a plurality of external devices (sensor units 110) associated with the plurality of users and including measurement data relating to a physiological indicator of each of the plurality of users, the position data being generated by the plurality of external devices and including measurement data relating to a position of each of the plurality of users (A user may wear or otherwise be attached to one or more sensor units 110 so that the sensor units 110 may measure, record, and/or report location and physiological data associated with the user; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of a plurality of user and external devices by Lanzel into those of Yamashita and Nec Corp. in order to measure the position and physiological data of a plurality of users in a manner that is easily understood, in particular to analyze the relative position and physiological state for a plurality of users over a period of time  (Lanzel [0006]).

Regarding Claim 2, Yamashita fails to disclose the information processing device according to claim 1, wherein the user data further include attribute information representing an attribute of each of the plurality of users, and the processor is configured to associate the observed region with an attribute group based on the attribute.  
Nec Corp. discloses the information processing device according to claim 1, wherein the user data further include attribute information representing an attribute (The attribute information storage unit 103 has a function of storing information such as a user attribute and a notification method for each risk factor; [0023]) of each of the plurality of users, and 
the processor is configured to associate the observed region with an attribute group (association information stored in risk information database) based on the attribute (The risk prediction server 200A has an area risk information database (hereinafter referred to as DB) 205 in which risk information for each area linked to latitude and longitude, risk levels for each risk factor, and the like are stored. The risk prediction server 200A uses the terminal unique ID as a key, the attribute information DB 206 storing the attribute of the user or article to be managed, the situation information type and threshold value to be compared for each risk factor; [0026]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the attribute teachings of Nec Corp. into those of Yamashita in order to measure a more quantitative and highly accurate risk factor (Nec Corp. [0015]).

Regarding Claim 3, Yamashita fails to disclose the information processing device according to claim 1, wherein the user data further include identification information for identifying the plurality of users, and the processor is configured to associate the observed region with identification information about the user in which fluctuations in the physiological indicator satisfying the predetermined condition have occurred.
Nec Corp. discloses the information processing device according to claim 1, wherein the user data further include identification (unique ID) information (The risk prediction server 200A uses the terminal unique ID as a key, the attribute information DB 206 storing the attribute of the user or article to be managed, the situation information type and threshold value to be compared for each risk factor; [0026]) for identifying the plurality of users, and 
the processor is configured to associate the observed region with identification information about the user in which fluctuations in the physiological indicator satisfying the predetermined condition have occurred (The risk prediction server 200A has an area risk information database (hereinafter referred to as DB) 205 in which risk information for each area linked to latitude and longitude, risk levels for each risk factor, and the like are stored. The risk prediction server 200A uses the terminal unique ID as a key, the attribute information DB 206 storing the attribute of the user or article to be managed, the situation information type and threshold value to be compared for each risk factor; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the attribute teachings of Nec Corp. into those of Yamashita in order to measure a more quantitative and highly accurate risk factor (Nec Corp. [0015]).

Regarding Claim 4, Yamashita discloses the information processing device according to claim 1, wherein the processor is configured to transmit (data is transmitted to the output unit) observed region information representing the observed region (examples include display unit, printing on paper, or the like) to a user terminal (When the result of the determination in step S3 is YES, the output unit 13 outputs information for performing notification of the fact that the bodily state of the measurement subject becomes abnormal depending on the location, which is based on the location information corresponding to the first numerical value index. Examples of methods for outputting the information include a method of displaying the information on a display unit 4, and a method of printing the information on paper using an external printer or the like; [0050]), and the processor is configured to acquire the user data relating to the user from the user terminal (the data acquisition unit 11 of the control unit 1 acquires data for analysis stored in the storage unit 6 (step S1); [0047]).  
Yamashita fails to disclose wherein the observed region information represents the observed region and the time range in association with each other to a plurality of user terminals, and wherein the processor is configured to acquire the user data relating to the plurality of users from the plurality of user terminals.
Lanzel discloses wherein the processor is configured to transmit observed region information representing the observed region (the sensor units 110 are sensors configured to conduct periodic automatic measurements of one or more location or physiological parameters; [0033]) and the time range (Each data point recorded by the sensor units 110 may include an indication of the time the measurement was made (referred to herein as a “timestamp”; [0033]) in association with each other to a plurality of user terminals (The server 135 may be a computing device operable to receive data streams (e.g., from the sensor units 110 and/or the local computing devices 115, 120), store and/or process data, and/or transmit data and/or data summaries (e.g., to the remote computing device 145); [0044]), and the processor is configured to acquire the user data relating to the plurality of users from the plurality of user terminals ([0045]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of a plurality of user and external devices by Lanzel into those of Yamashita and Nec Corp. in order to measure the position and physiological data of a plurality of users in a manner that is easily understood, in particular to analyze the relative position and physiological state for a plurality of users over a period of time  (Lanzel [0006]).

Regarding Claim 5, Yamashita discloses the information processing device according to claim 1, wherein the physiological indicator is a blood pressure value (The bodily information measurement unit 2 measures bodily information such as blood pressure information (systolic blood pressure value, diastolic blood pressure value, pulse pressure, and the like) and a pulse rate of a measurement subject using a known configuration; [0022]), the predetermined condition includes a condition (hypertension) that the blood pressure value rises by greater than or equal to a predetermined value within a predetermined period (For example, if the numerical value indices calculated in step S2 are those shown in FIG. 4, the minimum value of the numerical value indices is 120 mmHg. If the first threshold value is 40 mmHg, 160 mmHg is the first numerical value index. For this reason, when the result of the determination in step S3 is YES, in accordance with the location information of the workplace, which corresponds to 160 mmHg, the output unit 13 generates information (information indicating the type of hypertension) indicating that "the measurement subject tends to have hypertension at the workplace”, and causes the display unit 4 to display this information. According to this information, a doctor can find out the type of hypertension of the measurement subject and can utilize the type in diagnosis; [0051]), and the processor is configured to identify a time (See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges) when fluctuations in blood pressure value satisfying the predetermined condition have occurred (multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated; [0064]).  

Regarding Claim 6, Yamashita discloses an attention alerting system comprising an information processing device and a user terminal communicable with the information processing device, wherein the information processing device (bodily information measurement apparatus 100) includes: 
a first processor (control unit 1; index generation unit 12); and 
a first memory (storage unit 6), wherein the first processor is configured to acquire user data, the user data including physiological indicator data (physiological indicator data is blood pressure data) including measurement data relating to a physiological indicator (The bodily information measurement unit 2 measures bodily information such as blood pressure information (systolic blood pressure value, diastolic blood pressure value, pulse pressure, and the like) and a pulse rate of a measurement subject using a known configuration; [0022]) of a user, the position data (position information includes location information, such as latitude and longitude) being generated by the external device and including measurement data relating to a position of the user (The position information acquisition unit 3 acquires position information (e.g., latitude and longitude) of the bodily information measurement apparatus 100 at the point in time when the bodily information was measured by the bodily information measurement unit 2, and transfers the acquired position information to the control unit 1 in association with the time; [0025]);  
the first processor is configured to identify a time (position information includes the adjacent corresponding times; See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges) when fluctuations in the physiological indicator (differences between blood pressure values) satisfying a predetermined condition (predetermined condition can be indicated by a threshold; When the numerical value indices are calculated for each piece of location information, the output unit 13 of the control unit 1 determines whether or not there is a first numerical value index that is different from the smallest numerical value index by at least a first threshold value, among the numerical value indices generated for each piece of location information (step S3); [0049]) have occurred, based on the physiological indicator data (if the bodily information is the blood pressure value, the differences between blood pressure values that correspond to the multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated. Then, it is sufficient that the average value of the differences (variation amount of the blood pressure value) is used as the numerical value index; [0064]), 
the first processor is configured to identify a position (position information includes location information, such as latitude and longitude) where a user in which fluctuations in the physiological indicator (differences between blood pressure values) satisfying the predetermined condition (such as hypertension) have occurred has been present at the identified time (time is included into the position information, which has both location information and time information), based on the position data (For example, if the numerical value indices calculated in step S2 are those shown in FIG. 4, the minimum value of the numerical value indices is 120 mmHg. If the first threshold value is 40 mmHg, 160 mmHg is the first numerical value index. For this reason, when the result of the determination in step S3 is YES, in accordance with the location information of the workplace, which corresponds to 160 mmHg, the output unit 13 generates information (information indicating the type of hypertension) indicating that "the measurement subject tends to have hypertension at the workplace”, and causes the display unit 4 to display this information. According to this information, a doctor can find out the type of hypertension of the measurement subject and can utilize the type in diagnosis; [0051]),
the first processor is configured to determine a time range (See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges; multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated; [0064]) for performing an attention alert (attention alert can be a notification) relating to an occurrence of fluctuations in the physiological indicator, based on the identified time (With the disclosed diagnosis assistance apparatus, based on the numerical value indices generated for the plurality of pieces of location information, the output unit outputs information for performing notification of whether or not the measurement subject is a type of person whose bodily state becomes abnormal depending on a location based on a specific piece of location information; [0073]); 
the first processor is configured to determine a local region including the identified position as an observed region for performing the attention alert (With the disclosed diagnosis assistance apparatus, based on the numerical value indices generated for the plurality of pieces of location information, the output unit outputs information for performing notification of whether or not the measurement subject is a type of person whose bodily state becomes abnormal depending on a location based on a specific piece of location information; [0073]), and 
the first processor is configured to transmit (data is transmitted to the output unit) observed region information representing the observed region (the output unit 13 outputs information for performing notification of the fact that the bodily state of the measurement subject becomes abnormal depending on the location, which is based on the location information corresponding to the first numerical value index. Examples of methods for outputting the information include a method of displaying the information on a display unit 4, and a method of printing the information on paper using an external printer or the like; [0050]) and the time range in association with each other (See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges; multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated; [0064]) to the user terminal (examples include display unit, printing on paper, or the like),
Yamashita fails to disclose wherein the user terminal includes: a second processor; and a second memory, wherein the second processor is configured to receive the observed region information from the information processing device, the second processor is configured to detect a position of the user terminal, the second processor is configured to determine whether or not the detected position is located in the observed region represented by the received observed region information, and the second processor is configured to output, in the user terminal, a notification for the attention alert in response to a determination that the detected position is located in the observed region at a time within the time range represented by the received observed region information.  
Nec Corp. discloses wherein the user terminal includes: 
a second processor (the portable terminal 100B is an information processing apparatus; [0043]); and 
a second memory (the portable terminal 100B has its own storage), wherein the second processor is configured to receive the observed region (location information is included in the stored risk factor pattern information) information from the information processing device (The portable terminal 100B stores the status information value, history, trend, etc. acquired from the status information collection unit 101, the notification unit 102, the attribute information storage unit 103, and the status information collection unit 101; [0044]), the second processor is configured to detect a position of the user terminal (The portable terminal 100B is an information processing apparatus, and includes status information acquisition means such as sensors, GPS, RFID, and user operations, and data communication means; [0043]), the second processor is configured to determine whether or not the detected position is located in the observed region (the situation information is evaluated to determine whether the acquired status information (current location) matches the stored risk factor pattern information (local/observed region)) represented by the received observed region information (Next, the portable terminal 100B sets the received risk factor pattern information in the situation information monitoring unit 110 (step A24). Subsequently, the status information monitoring unit 110 acquires status information from the status information collection unit 101 (step A2), and stores the acquired status information in the status information storage unit 103 (step A3). Next, the mobile terminal 100B compares the acquired status information type with the status information type described in the risk factor pattern file, and determines whether or not both match (step A4). Hereinafter, similarly to the portable terminal 100A, when the portable terminal 100B determines that they match at step A4, the change of the situation information is evaluated, and the notification means is determined from the attribute information (step A5); [0052]), and 
the second processor is configured to output, in the user terminal, a notification for the attention alert (once the situation information is evaluated and it is determined that the acquired status information (current location) matches the stored risk factor pattern information (local/observed region), the notification means provides an alert) in response to a determination that the detected position is located (location information is included in the acquired status information) in the observed region at a time within the time range (If the portable terminal 100B determines that they match in step A4, after determining the notification means (step A5), the terminal ID that uniquely identifies the terminal itself, the risk factor ID that uniquely identifies the risk factor, situation information, and position information The information of the determined notification destination and notification means is transmitted to the risk prediction server 200B (step A6); [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the attribute teachings of Nec Corp. into those of Yamashita in order to measure a more quantitative and highly accurate risk factor (Nec Corp. [0015]).
Yamashita and Nec Corp. fail to disclose wherein the user data includes physiological indicator data on a plurality of users and position data on the plurality of users, the physiological indicator data being generated by a plurality of external devices associated with the plurality of users and including measurement data relating to a physiological indicator of each of the plurality of users, the position data being generated by the plurality of external devices and including measurement data relating to a position of each of the plurality of users.
In a similar technical field, Lanzel discloses an apparatus for simultaneously measuring location data and physiological data for a plurality of users (Abstract), wherein the user data includes physiological indicator data (physiological data) on a plurality of users and position data (location data) on the plurality of users (user 105; [0031]), the physiological indicator data being generated by a plurality of external devices (sensor units 110) associated with the plurality of users and including measurement data relating to a physiological indicator of each of the plurality of users, the position data being generated by the plurality of external devices and including measurement data relating to a position of each of the plurality of users (A user may wear or otherwise be attached to one or more sensor units 110 so that the sensor units 110 may measure, record, and/or report location and physiological data associated with the user; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of a plurality of user and external devices by Lanzel into those of Yamashita and Nec Corp. in order to measure the position and physiological data of a plurality of users in a manner that is easily understood, in particular to analyze the relative position and physiological state for a plurality of users over a period of time  (Lanzel [0006]).
Regarding Claim 7, Yamashita discloses an information processing method executed by a computer (a diagnosis assistance method, a diagnosis assistance program; Abstract), the information processing method comprising: 
4acquiring user data, the user data including physiological indicator data (physiological indicator data is blood pressure data) including measurement data relating to a physiological indicator of a user (The bodily information measurement unit 2 measures bodily information such as blood pressure information (systolic blood pressure value, diastolic blood pressure value, pulse pressure, and the like) and a pulse rate of a measurement subject using a known configuration; [0022]), the position data (position information includes location information, such as latitude and longitude) being generated by an external device and including measurement data relating to a position of each of the plurality of users (The position information acquisition unit 3 acquires position information (e.g., latitude and longitude) of the bodily information measurement apparatus 100 at the point in time when the bodily information was measured by the bodily information measurement unit 2, and transfers the acquired position information to the control unit 1 in association with the time; [0025]); 
identifying a time (position information includes the adjacent corresponding times) when fluctuations in the physiological indicator (physiological indicator data is blood pressure data) satisfying a predetermined condition (predetermined condition can be indicated by a threshold; When the numerical value indices are calculated for each piece of location information, the output unit 13 of the control unit 1 determines whether or not there is a first numerical value index that is different from the smallest numerical value index by at least a first threshold value, among the numerical value indices generated for each piece of location information (step S3); [0049]) have occurred, based on the physiological indicator data (if the bodily information is the blood pressure value, the differences between blood pressure values that correspond to the multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated. Then, it is sufficient that the average value of the differences (variation amount of the blood pressure value) is used as the numerical value index; [0064]); 
identifying a position (position information includes location information, such as latitude and longitude) where the user in which fluctuations in the physiological indicator (differences between blood pressure values) satisfying the predetermined condition (such as hypertension) have occurred has been present at the identified time (time is included into the position information, which has both location information and time information), based on the position data (For example, if the numerical value indices calculated in step S2 are those shown in FIG. 4, the minimum value of the numerical value indices is 120 mmHg. If the first threshold value is 40 mmHg, 160 mmHg is the first numerical value index. For this reason, when the result of the determination in step S3 is YES, in accordance with the location information of the workplace, which corresponds to 160 mmHg, the output unit 13 generates information (information indicating the type of hypertension) indicating that "the measurement subject tends to have hypertension at the workplace”, and causes the display unit 4 to display this information. According to this information, a doctor can find out the type of hypertension of the measurement subject and can utilize the type in diagnosis; [0051]); 
determining a time range (See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges; multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated; [0064]) for performing an attention alert (attention alert can be a notification) relating to an occurrence of fluctuations in the physiological indicator (With the disclosed diagnosis assistance apparatus, based on the numerical value indices generated for the plurality of pieces of location information, the output unit outputs information for performing notification of whether or not the measurement subject is a type of person whose bodily state becomes abnormal depending on a location based on a specific piece of location information; [0073]), based on the identified time (multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated; [0064]); and 
Yamashita fails to disclose determining a local region including the identified position as an observed region for outputting, in a user terminal, a notification for the attention alert when it is detected that the user terminal is located in the local region at a time within the time range.  
Nec Corp. discloses determining a local region including the identified position as an observed region (location information is included in the stored risk factor pattern information) for outputting, in a user terminal, a notification for the attention alert (once the situation information is evaluated and it is determined that the acquired status information (current location) matches the stored risk factor pattern information (local/observed region), the notification means provides an alert) when it is detected that the user terminal is located (location information is included in the acquired status information) in the local region at a time within the time range (Next, the portable terminal 100B sets the received risk factor pattern information in the situation information monitoring unit 110 (step A24). Subsequently, the status information monitoring unit 110 acquires status information from the status information collection unit 101 (step A2), and stores the acquired status information in the status information storage unit 103 (step A3). Next, the mobile terminal 100B compares the acquired status information type with the status information type described in the risk factor pattern file, and determines whether or not both match (step A4). Hereinafter, similarly to the portable terminal 100A, when the portable terminal 100B determines that they match at step A4, the change of the situation information is evaluated, and the notification means is determined from the attribute information (step A5)…If the portable terminal 100B determines that they match in step A4, after determining the notification means (step A5), the terminal ID that uniquely identifies the terminal itself, the risk factor ID that uniquely identifies the risk factor, situation information, and position information The information of the determined notification destination and notification means is transmitted to the risk prediction server 200B (step A6); [0052-0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the attribute teachings of Nec Corp. into those of Yamashita in order to measure a more quantitative and highly accurate risk factor (Nec Corp. [0015]).
Yamashita and Nec Corp. fail to disclose wherein the user data includes physiological indicator data on a plurality of users and position data on the plurality of users, the physiological indicator data being generated by a plurality of external devices associated with the plurality of users and including measurement data relating to a physiological indicator of each of the plurality of users, the position data being generated by the plurality of external devices and including measurement data relating to a position of each of the plurality of users.
In a similar technical field, Lanzel discloses an apparatus for simultaneously measuring location data and physiological data for a plurality of users (Abstract), wherein the user data includes physiological indicator data (physiological data) on a plurality of users and position data (location data) on the plurality of users (user 105; [0031]), the physiological indicator data being generated by a plurality of external devices (sensor units 110) associated with the plurality of users and including measurement data relating to a physiological indicator of each of the plurality of users, the position data being generated by the plurality of external devices and including measurement data relating to a position of each of the plurality of users (A user may wear or otherwise be attached to one or more sensor units 110 so that the sensor units 110 may measure, record, and/or report location and physiological data associated with the user; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of a plurality of user and external devices by Lanzel into those of Yamashita and Nec Corp. in order to measure the position and physiological data of a plurality of users in a manner that is easily understood, in particular to analyze the relative position and physiological state for a plurality of users over a period of time  (Lanzel [0006]).

Regarding Claim 8, Yamashita discloses a non-transitory recording medium in which a program is stored for causing the processor included in the information processing device according to claim 1 (It is also possible to provide a program for causing a computer to execute the steps shown in FIG. 5, which are performed by the control unit 1 of the present embodiment. Such a program is stored in a computer-readable non transitory storage medium; [0068]) to acquire (the data acquisition unit 11 acquires), identify (the index generation unit 12 identifies), and determine (the index generation unit 12 determines; when the bodily information measurement apparatus 100 is connected to an external computer, the computer may perform output based on the numerical value indices by functioning as the data acquisition unit 11, the index generation unit 12, and the output unit 13; [0067]).  

Regarding Claim 9, Yamashita fails to disclose the information processing device according to claim 2, wherein the user data further include identification information for identifying the plurality of users, and the processor is configured to associate the observed region with identification information about the user in which fluctuations in the physiological indicator satisfying the predetermined condition have occurred.
Nec Corp. discloses the information processing device according to claim 2, wherein the user data further include identification information for identifying the plurality of users (The risk prediction server 200A uses the terminal unique ID as a key, the attribute information DB 206 storing the attribute of the user or article to be managed, the situation information type and threshold value to be compared for each risk factor; [0026]), and 
the processor is configured to associate the observed region (location information is included in the stored risk factor pattern information as well as the acquired status information) with identification information about the user (unique ID) in which fluctuations in the physiological indicator (the attribute database stores the attributes and their associations to the location, risk factors, and threshold values) satisfying the predetermined condition have occurred (The risk prediction server 200A has an area risk information database (hereinafter referred to as DB) 205 in which risk information for each area linked to latitude and longitude, risk levels for each risk factor, and the like are stored. The risk prediction server 200A uses the terminal unique ID as a key, the attribute information DB 206 storing the attribute of the user or article to be managed, the situation information type and threshold value to be compared for each risk factor; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the attribute teachings of Nec Corp. into those of Yamashita in order to measure a more quantitative and highly accurate risk factor (Nec Corp. [0015]).

Regarding Claim 10, Yamashita discloses the information processing device according to claim 2, wherein the processor is configured to transmit (data is transmitted to the output unit) observed region information representing the observed region (examples include display unit, printing on paper, or the like) to a user terminal (When the result of the determination in step S3 is YES, the output unit 13 outputs information for performing notification of the fact that the bodily state of the measurement subject becomes abnormal depending on the location, which is based on the location information corresponding to the first numerical value index. Examples of methods for outputting the information include a method of displaying the information on a display unit 4, and a method of printing the information on paper using an external printer or the like; [0050]), and the processor is configured to acquire the user data relating to the user from the user terminal (the data acquisition unit 11 of the control unit 1 acquires data for analysis stored in the storage unit 6 (step S1); [0047]).  
Yamashita fails to disclose wherein the observed region information represents the observed region and the time range in association with each other to a plurality of user terminals, and wherein the processor is configured to acquire the user data relating to the plurality of users from the plurality of user terminals.
Lanzel discloses wherein the processor is configured to transmit observed region information representing the observed region (the sensor units 110 are sensors configured to conduct periodic automatic measurements of one or more location or physiological parameters; [0033]) and the time range (Each data point recorded by the sensor units 110 may include an indication of the time the measurement was made (referred to herein as a “timestamp”; [0033]) in association with each other to a plurality of user terminals (The server 135 may be a computing device operable to receive data streams (e.g., from the sensor units 110 and/or the local computing devices 115, 120), store and/or process data, and/or transmit data and/or data summaries (e.g., to the remote computing device 145); [0044]), and the processor is configured to acquire the user data relating to the plurality of users from the plurality of user terminals ([0045]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of a plurality of user and external devices by Lanzel into those of Yamashita and Nec Corp. in order to measure the position and physiological data of a plurality of users in a manner that is easily understood, in particular to analyze the relative position and physiological state for a plurality of users over a period of time  (Lanzel [0006]).

Regarding Claim 11, Yamashita discloses the information processing device according to claim 3, wherein the processor is configured to transmit (data is transmitted to the output unit) observed region information representing the observed region (examples include display unit, printing on paper, or the like) to a user terminal (When the result of the determination in step S3 is YES, the output unit 13 outputs information for performing notification of the fact that the bodily state of the measurement subject becomes abnormal depending on the location, which is based on the location information corresponding to the first numerical value index. Examples of methods for outputting the information include a method of displaying the information on a display unit 4, and a method of printing the information on paper using an external printer or the like; [0050]), and the processor is configured to acquire the user data relating to the user from the user terminal (the data acquisition unit 11 of the control unit 1 acquires data for analysis stored in the storage unit 6 (step S1); [0047]).  
Yamashita fails to disclose wherein the observed region information represents the observed region and the time range in association with each other to a plurality of user terminals, and wherein the processor is configured to acquire the user data relating to the plurality of users from the plurality of user terminals.
Lanzel discloses wherein the processor is configured to transmit observed region information representing the observed region (the sensor units 110 are sensors configured to conduct periodic automatic measurements of one or more location or physiological parameters; [0033]) and the time range (Each data point recorded by the sensor units 110 may include an indication of the time the measurement was made (referred to herein as a “timestamp”; [0033]) in association with each other to a plurality of user terminals (The server 135 may be a computing device operable to receive data streams (e.g., from the sensor units 110 and/or the local computing devices 115, 120), store and/or process data, and/or transmit data and/or data summaries (e.g., to the remote computing device 145); [0044]), and the processor is configured to acquire the user data relating to the plurality of users from the plurality of user terminals ([0045]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of a plurality of user and external devices by Lanzel into those of Yamashita and Nec Corp. in order to measure the position and physiological data of a plurality of users in a manner that is easily understood, in particular to analyze the relative position and physiological state for a plurality of users over a period of time  (Lanzel [0006]).

Regarding Claim 12, Yamashita discloses the information processing device according to claim 2, wherein the physiological indicator is a blood pressure value (The bodily information measurement unit 2 measures bodily information such as blood pressure information (systolic blood pressure value, diastolic blood pressure value, pulse pressure, and the like) and a pulse rate of a measurement subject using a known configuration; [0022]), the condition includes a condition (hypertension) that the blood pressure value rises by greater than or equal to a predetermined value within a predetermined period (For example, if the numerical value indices calculated in step S2 are those shown in FIG. 4, the minimum value of the numerical value indices is 120 mmHg. If the first threshold value is 40 mmHg, 160 mmHg is the first numerical value index. For this reason, when the result of the determination in step S3 is YES, in accordance with the location information of the workplace, which corresponds to 160 mmHg, the output unit 13 generates information (information indicating the type of hypertension) indicating that "the measurement subject tends to have hypertension at the workplace”, and causes the display unit 4 to display this information. According to this information, a doctor can find out the type of hypertension of the measurement subject and can utilize the type in diagnosis; [0051]), and the processor is configured to identify a time when fluctuations in blood pressure value satisfying the condition have occurred (See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges; multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated; [0064]).  
Regarding Claim 13, Yamashita discloses the information processing device according to claim 3, wherein the physiological indicator is a blood pressure value (The bodily information measurement unit 2 measures bodily information such as blood pressure information (systolic blood pressure value, diastolic blood pressure value, pulse pressure, and the like) and a pulse rate of a measurement subject using a known configuration; [0022]), the condition (hypertension) includes a condition that the blood pressure value rises by greater than or equal to a predetermined value within a predetermined period (For example, if the numerical value indices calculated in step S2 are those shown in FIG. 4, the minimum value of the numerical value indices is 120 mmHg. If the first threshold value is 40 mmHg, 160 mmHg is the first numerical value index. For this reason, when the result of the determination in step S3 is YES, in accordance with the location information of the workplace, which corresponds to 160 mmHg, the output unit 13 generates information (information indicating the type of hypertension) indicating that "the measurement subject tends to have hypertension at the workplace”, and causes the display unit 4 to display this information. According to this information, a doctor can find out the type of hypertension of the measurement subject and can utilize the type in diagnosis; [0051]), and the processor is configured to identify a time when fluctuations in blood pressure value satisfying the condition have occurred (See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges; multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated; [0064]).  

Regarding Claim 14, Yamashita discloses the information processing device according to claim 4, wherein the physiological indicator is a blood pressure value (The bodily information measurement unit 2 measures bodily information such as blood pressure information (systolic blood pressure value, diastolic blood pressure value, pulse pressure, and the like) and a pulse rate of a measurement subject using a known configuration; [0022]), the condition (hypertension) includes a condition that the blood pressure value rises by greater than or equal to a predetermined value within a predetermined period (For example, if the numerical value indices calculated in step S2 are those shown in FIG. 4, the minimum value of the numerical value indices is 120 mmHg. If the first threshold value is 40 mmHg, 160 mmHg is the first numerical value index. For this reason, when the result of the determination in step S3 is YES, in accordance with the location information of the workplace, which corresponds to 160 mmHg, the output unit 13 generates information (information indicating the type of hypertension) indicating that "the measurement subject tends to have hypertension at the workplace”, and causes the display unit 4 to display this information. According to this information, a doctor can find out the type of hypertension of the measurement subject and can utilize the type in diagnosis; [0051]), and the processor is configured to identify a time when fluctuations in blood pressure value satisfying the condition have occurred (See Figure 3, t1-t4, t6-t10, t12-t15, where t# represents time ranges; multiple pieces of position information belonging to a certain piece of location information and have adjacent corresponding times are calculated; [0064]).  

Regarding Claim 15, Yamashita discloses a non-transitory recording medium in which a program is stored for causing the processor included in the information processing device according to claim 2 (It is also possible to provide a program for causing a computer to execute the steps shown in FIG. 5, which are performed by the control unit 1 of the present embodiment. Such a program is stored in a computer-readable non transitory storage medium; [0068]) to acquire (the data acquisition unit 11 acquires), identify (the index generation unit 12 identifies), and determine (the index generation unit 12 determines; when the bodily information measurement apparatus 100 is connected to an external computer, the computer may perform output based on the numerical value indices by functioning as the data acquisition unit 11, the index generation unit 12, and the output unit 13; [0067]).  
Yamashita fails to disclose that the processor included in the information processing device associates.
Nec Corp. discloses that the processor included in the information processing device associates (the attribute database stores the attributes and their associations to the location, risk factors, and threshold values; The risk prediction server 200A has an area risk information database (hereinafter referred to as DB) 205 in which risk information for each area linked to latitude and longitude, risk levels for each risk factor, and the like are stored. The risk prediction server 200A uses the terminal unique ID as a key, the attribute information DB 206 storing the attribute of the user or article to be managed, the situation information type and threshold value to be compared for each risk factor; First embodiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the attribute teachings of Nec Corp. into those of Yamashita in order to measure a more quantitative and highly accurate risk factor (Nec Corp. [0015]).

Regarding Claim 16, Yamashita discloses a non-transitory recording medium in which a program is stored for causing the processor included in the information processing device according to claim 3 (It is also possible to provide a program for causing a computer to execute the steps shown in FIG. 5, which are performed by the control unit 1 of the present embodiment. Such a program is stored in a computer-readable non transitory storage medium; [0068]) to acquire (the data acquisition unit 11 acquires), identify (the index generation unit 12 identifies), and determine (the index generation unit 12 determines; when the bodily information measurement apparatus 100 is connected to an external computer, the computer may perform output based on the numerical value indices by functioning as the data acquisition unit 11, the index generation unit 12, and the output unit 13; [0067]).  
Yamashita fails to disclose that the processor included in the information processing device associates.
Nec Corp. discloses that the processor included in the information processing device associates (the attribute database stores the attributes and their associations to the location, risk factors, and threshold values; The risk prediction server 200A has an area risk information database (hereinafter referred to as DB) 205 in which risk information for each area linked to latitude and longitude, risk levels for each risk factor, and the like are stored. The risk prediction server 200A uses the terminal unique ID as a key, the attribute information DB 206 storing the attribute of the user or article to be managed, the situation information type and threshold value to be compared for each risk factor; First embodiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the attribute teachings of Nec Corp. into those of Yamashita in order to measure a more quantitative and highly accurate risk factor (Nec Corp. [0015]).

Regarding Claim 17, Yamashita discloses a non-transitory recording medium in which a program is stored for causing the processor included in the information processing device according to claim 4 (It is also possible to provide a program for causing a computer to execute the steps shown in FIG. 5, which are performed by the control unit 1 of the present embodiment. Such a program is stored in a computer-readable non transitory storage medium; [0068]) to acquire (the data acquisition unit 11 acquires), identify (the index generation unit 12 identifies), determine (the index generation unit 12 determines), and transmit (the data is transmitted to output unit 13; the position information acquisition unit 3 of the bodily information measurement apparatus 100 may acquire the position information by requesting that the electronic device transmits the position information; [0026]).   

Regarding Claim 18, Yamashita discloses a non-transitory recording medium in which a program is stored for causing the processor included in the information processing device according to claim 5 (It is also possible to provide a program for causing a computer to execute the steps shown in FIG. 5, which are performed by the control unit 1 of the present embodiment. Such a program is stored in a computer-readable non transitory storage medium; [0068]) to acquire (the data acquisition unit 11 acquires), identify (the index generation unit 12 identifies), and determine (the index generation unit 12 determines; when the bodily information measurement apparatus 100 is connected to an external computer, the computer may perform output based on the numerical value indices by functioning as the data acquisition unit 11, the index generation unit 12, and the output unit 13; [0067]).  
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791